DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 9/17/21.  Claims 1-20 are pending.  The IDSs filed 10/14/21, 12/23/21, and 1/5/22 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, 
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the 
In particular, the claims 1 and 12 recite a method and system for:
receiving a set of biometric sensor data associated with an end user associated with a primary user; 
determining a set of end user characteristics, wherein the set of end user characteristics comprises a target parameter; 
 retrieving a set of engagement data, wherein the set of engagement data comprises a set of previous topics sent between the primary user and the end user; 
determining a set of potential topics for the end user, excluding the set of previous topics; 
automatically calculating an impact parameter for each potential topic in the set of potential topics, using an impact model, based on: the set of engagement data, the set of biometric sensor data, and the target parameter; and
  at a primary user interface, displaying a ranked subset of the set of potential topics based on the impact parameter for each potential topic.

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application.   In the instant case the additional elements/components amount to components needed for data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. 
Claim 1 recites the additional limitation of: a coach interface associated with a coach.  Claim 13 recites the additional limitations of: participant interfaces associated with the set of multiple participants; a first and second messaging platform; a coach interface; remote computing system.  The additional components is/are generic components that perform functions well-understood, routine and conventional activities (i.e. receiving input; transmitting information) that amount to no more than implementing the abstract idea with a computerized system. 
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “system 100 can include or interface with any number of computing systems, such as any or all of: a computer, a processor, an analysis engine, a server, and/ or any other suitable system(s). The computing system can be any or all of: remote (e.g., cloud computing system), local (e.g., onboard a user device, distributed among multiple user devices, etc.), or any combination of both.” (Par. 60)  The disclosure also states: “Inputs to the regimen can be collected from any or all of: one or more participants (e.g., input into a dashboard, input into a client application such as at a user device of the participant, etc.); one or more coaches; one or more medical professionals; a computing system (e.g., remote computing system, user device computing system, etc.); a database and/or storage (e.g., remote server, database including census information, etc.); and/ or any other suitable sources.” (par.82-Emphasis added)   Such language 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claims 2-11 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-11 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-11 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 13-20 are dependent from Claim 12 and include(s) all the limitations of claim(s) 13. However, the additional limitations of the claims 13-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 13-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-11 and 13-20 inherit the deficiencies of these claims through dependency.  

	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agger et al (US 20150104770 A1)
Claim	1. Agger teaches a method comprising: 
receiving a set of biometric sensor data associated with an end user associated with a primary user (par. 25-system gathers biometric data, including information from  activity monitoring device or programs (such as FitBit or RunKeeper))
determining a set of end user characteristics, wherein the set of end user characteristics comprises a target parameter (par. 26-system obtains participant health goals / health aspirations; par. 51-data about the member's diseases, risk factors and/or health aspirations) ; 
 retrieving a set of engagement data, wherein the set of engagement data comprises a set of previous topics sent between the primary user and the end user; (par. 28-29-user reports completing health challenges:  The prioritized goals and actions may be expressed through specific challenges with differential point values through a member portal… Completion of some health challenges may be self-reported)
determining a set of potential topics for the end user, excluding the set of previous topics; (par. 33-parsing out specific recommended user actions, according to behavioral changes and a determination of determine how the recommendations are 
automatically calculating an impact parameter for each potential topic in the set of potential topics, using an impact model, based on: the set of engagement data, the set of biometric sensor data, and the target parameter; (par. 33- the personalization engine system 100 can prioritize amongst a plurality of issues faced by a member and address clinically efficacious actions, including the most clinically efficacious action, for a member at any given time;  par. 51-points may be assigned by disease, stage, domain and sub-domain based, at least in part, on data from pathway stage value, pathway stage domain weight and pathway stage sub-domain weight tables… The personalization engine may use tables 200, 300 and 400 to assign points both within a single pathway as well as across multiple different pathways... By assigning points across pathways, the personalization engine 102 can prioritize actions amongst many different ailments so that the most efficacious actions can be performed first )
 at a primary user interface, displaying a ranked subset of the set of potential topics based on the impact parameter for each potential topic. (par. 51 the action plan is presented to the member through a user interface 114…the action plan may be presented according to particular business rules such as principles of member experience, a member's consumer history or behavioral patterns and behavioral changes.)
Claim 2. 	Agger teaches the method of Claim 1, wherein the set of previous topics comprises topics extracted from engagement data generated within a predetermined 
Claim 9. 	Agger teaches the method of Claim 1, further comprising:  calculating a critical score for the end user based on the set of biometric sensor data and the set of end user characteristics; and when the critical score is above a critical threshold for the end user, automatically generating message text using a model trained on previous messages sent from the primary user. (par. 56- the outreach may be tailored based on an individual's preferred method of outreach, e.g., text message, email or phone call. In a further embodiment, if the user does not engage with the system within a specific timeframe, the user would receive reminders to continue on his or her plan.)
Claim 10.	 Agger teaches the method of Claim 1, further comprising, when a primary user selects a topic from the set of potential topics (par. 34-user may select additional health visions or goals from a predetermined list to be included for improvement), automatically generating message text associated with the selected topic based on the set of engagement data, wherein the set of engagement data further comprises a set of message data, and wherein the message text has a degree of similarity with the set of message data below a predetermined similarity threshold. (See also par. 56-generating text messages for the user (participant) when the participant has reached a certain number of tasks towards a goal; reaching out to participant when a certain amount of time has lapsed)
Claim 11. 	Agger teaches the method of Claim 1, further comprising classifying each previous topic as substantive or nonsubstantive, wherein substantive topics are excluded from the set of potential topics. (par. 49- actions may be classed as lifestyle 
claim 12.	Agger teaches a system comprising:
 a biometric sensor associated with an end user; (par. 25-system gathers biometric data, including information from  activity monitoring device or programs (such as FitBit or RunKeeper))
 an end user interface; (par.51-member interface-114)
 a primary user interface; and (par. 40, par. 47-e.g. employer information is input/received: an employer may be able to input their priorities via input 128. For example, an employer may feel that back problems are a substantial cause of increased medical expenditure)
 a processor (par. 33,  par. 67) configured to, for an end user associated with a primary user: 
receive a set of biometric sensor data acquired via the biometric sensor; (par. 25-system gathers biometric data, including information from  activity monitoring device or programs (such as FitBit or RunKeeper))
determine a set of end user characteristics, wherein the set of end user characteristics comprises a target parameter; (par. 26-system obtains participant health goals / health aspirations; par. 51-data about the member's diseases, risk factors and/or health aspirations)
retrieve a set of engagement data associated with the end user interface, wherein the set of engagement data comprises a set of previous topics sent between the primary user and the end user; (par. 28-29-user reports completing health challenges:  The prioritized goals and actions may be expressed through specific challenges with differential point values through a member portal… Completion of some health challenges may be self-reported)
determine a set of candidate topics extracted from historic messages sent by other primary users; (par. 33-parsing out specific recommended user actions, according to behavioral changes and a determination of determine how the recommendations are presented to and experienced by a member;  addressing additional (health and behavioral issues that face the user; par. 56-discussing progress, challenges )
generate a set of potential topics by excluding the set of previous topics from the set of candidate topics; (par. 33-parsing out specific recommended user actions, according to behavioral changes and a determination of determine how the recommendations are presented to and experienced by a member; addressing additional (health and behavioral issues that face the user; par. 56-discussing progress, challenges )
automatically calculate an impact parameter for each potential topic in the set of potential topics, using an impact model, based on the set of engagement data, the set of biometric sensor data, and the target parameter; (par. 33- the personalization engine system 100 can prioritize amongst a plurality of issues faced by a member and address clinically efficacious actions, including the most clinically efficacious action, for a member at any given time;  par. 51-points may be assigned by disease, stage, domain and sub-domain based, at least in part, on data from pathway stage value, pathway stage domain weight and pathway stage sub-domain weight tables… The personalization engine may use tables 200, 300 and 400 to assign points both within a single pathway as well as across multiple different pathways... By assigning points across pathways, the personalization engine 102 can prioritize actions amongst many different ailments so that the most efficacious actions can be performed first ) and 
 at the primary user interface, display a ranked subset of the set of potential topics based on the impact parameter for each potential topic. (par. 51 the action plan is presented to the member through a user interface 114…the action plan may be presented according to particular business rules such as principles of member experience, a member's consumer history or behavioral patterns and behavioral changes.)

Claim 13. 	Agger teaches The system of Claim 12, wherein the processor is further configured to: " calculate a criticality score, a priority score, and an impact score for each of a set of end users comprising the end user and associated with the primary user;  (par. 33) and  assign each end user of the set to one of a critical list, a priority list, and an impact list (par. 13, par. 25), wherein the lists comprise disjoint end user subsets; -wherein the set of candidate topics comprise topics extracted from historic messages sent by other primary users to other end users assigned to a same list as the end user. (par. 34-user may select additional health visions or goals from a predetermined list to be included for improvement), automatically generating message text associated with the selected topic based on the set of engagement data, wherein the set of engagement data further comprises a set of message data, and wherein the message text has a degree of similarity with the set of message data below a predetermined similarity threshold. (See also par. 56-generating text messages for the user (participant) when the participant has reached a certain number of tasks towards a goal; reaching out to participant when a certain amount of time has lapsed)

Claim 20. 	Agger teaches the system of Claim 12, wherein the processor is further configured to: automatically generate message text associated with a selected topic based on the set of engagement data when a primary user selects the topic from the set of potential topics, wherein the set of engagement data further comprises a set of message data, wherein the message text has less than a predetermined degree of similarity with the set of message data. (par. 56- the outreach may be tailored based on an individual's preferred method of outreach, e.g., text message, email or phone call. In a further embodiment, if the user does not engage with the system within a specific timeframe, the user would receive reminders to continue on his or her plan.)


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agger et al (US  20150104770 A1) in view of Zhong et al (US 20180277246 A1)
Claims 3-4  	Agger teaches a method of 1, as explained.  Agger teaches the incorporation of engagement and biosensor data in the recommendation process, but does not expressly disclose that the impact algorithm used includes an uplift model.  Agger further does not disclose that the impact/uplift model is wherein the impact model is trained on historical engagement data and historical biometric sensor data for each end user in a group of end users. 
	Zhong discloses the use of an uplift model as the impact model, and further discloses training the model with engagement data and biosensor data. (par. 172-173: the uplift recommendation process 1800 receives or otherwise obtains historical patient data and medical records data for a patient population, and then analyzes the 
Claims 14-15 	Agger teaches a system of 12, as explained.  Agger teaches the incorporation of engagement and biosensor data in the recommendation process, but does not expressly disclose that the impact algorithm used includes an uplift model.  Agger further does not disclose that the impact/uplift model is wherein the impact model is trained on historical engagement data and historical biometric sensor data for each end user in a group of end users. 


Claim 5-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agger et al (US  20150104770 A1) in view of Housman (US 20170243134 A1)
laim 5. 	Agger teaches the method of claim 1, as explained in the method of claim 1.  Agger does not expressly disclose a method of Claim 1, further comprising calculating a rapport score for the end user, wherein the set of engagement data further comprises a set of message data, wherein the rapport score is calculated using a rapport model based on the set of message data, and wherein the impact parameter is further calculated based on the rapport score. 
Housman teaches a system for and method further comprising analyzing
messages and interactions between/among individuals and determining a rapport score for those individuals (par. 68-69: there may be sub -scores for effort, rapport, emotion, and responsiveness. … each sub-score is calculated from the presence or absence of specific conversational activities--making effort, building rapport, showing emotion-- and their relationship with the likelihood of the long-term goal of the conversation being met) and further discloses wherein the impact parameter is further calculated based on the rapport score (par. 80- it may be labeled based on what recommendations were made, whether the first entity followed the recommendations, and what effect that had on the long-term outcome and short-term outcome. The machine learning module will then use the effect of each recommendation to refine the recommendations or to eliminate some recommendations altogether (if it shows that they have no effect)
At the time of the applicant’s filing it would have been obvious to one or ordinary skill in the art to modify the system and method of Agger with the teaching of Housman to assess and calculate rapport among individuals working together, and to further determine an impact parameter based upon rapport with the motivation of maximizing 
Claims 6-8 and . 	Agger and Housman in combination disclose the method of Claim 5, as explained.  Housman further discloses wherein the rapport model comprises a natural language processing model. (par. 58- Google's Text2Vec algorithm (nlp model) is used … but the algorithm can be trained on any reasonably large corpus of data in order to be relevant to the messages being exchanged.)   Houseman further teaches. a method wherein the rapport score is further calculated based on: a set of content features extracted from the set of message data and a set of temporal features extracted from the set of message data.(claim 7- See par. 39-54 for types of language; see also par. 68-69)  Housman also discloses wherein the rapport model comprises a Correlation Explanation model. (par. 63- The machine learning module compares the results of the analysis with the results of analyzing the at least one past conversation, and determines any correlation between at least one analysis result and either a long-term outcome (i.e. the attainment of the goal of the conversation—a sale, a date, a subscription, and so on) or a short-term outcome (engagement or interest level of the second entity in the conversation). Based on the past conversations and other rules or data used to shape the mathematical algorithms in the module, the machine learning module calculates the probability of attaining the long-term goal, or the likelihood of the desired short-term outcome,)  At the time of filing, it would have been obvious to one of ordinary skill in the art to further modify Agger with the teachings of Housman with the motivation of maximizing the each parties engagement in the conversation and to increase the likelihood of attaining a long-term goal. (Housman: par. 7)

Housman teaches a system for and method further comprising analyzing
messages and interactions between/among individuals and determining a rapport score for those individuals (par. 68-69: there may be sub -scores for effort, rapport, emotion, and responsiveness. … each sub-score is calculated from the presence or absence of specific conversational activities--making effort, building rapport, showing emotion-- and their relationship with the likelihood of the long-term goal of the conversation being met) and further discloses wherein the impact parameter is further calculated based on the rapport score (par. 80- it may be labeled based on what recommendations were made, whether the first entity followed the recommendations, and what effect that had on the long-term outcome and short-term outcome. The machine learning module will then use the effect of each recommendation to refine the recommendations or to eliminate some recommendations altogether (if it shows that they have no effect)
At the time of the applicant’s filing it would have been obvious to one or ordinary skill in the art to modify the system and method of Agger with the teaching of Housman to assess and calculate rapport among individuals working together, and to further determine an impact parameter based upon rapport with the motivation of maximizing the each parties engagement in the conversation and to increase the likelihood of attaining a long-term goal. (Housman: par. 7)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626